Citation Nr: 0207756	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991).

(The issue of entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) is the subject of a separate 
Board decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1996 rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) denying service connection for cause of 
the veteran's death pursuant to 38 U.S.C.A. § 1310 and 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318.  The appellant appealed 
its determinations.  

The Board in its November 1999 decision remanded the matter 
of entitlement to service connection for the cause of the 
veteran's death to the RO for additional development which 
has since been completed.  The Board in its November 1999 
decision held in abeyance the claim for dependency and 
indemnity compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318.  That claim continues to be held in 
abeyance at this point in light of National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).

The appellant in a joint motion to the United States Court of 
Appeals for Veterans Claims (Court) indicated that she did 
not wish to appeal to the Court the Board's November 1999 
decision denying an effective date prior to August 22, 1994 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) for accrued benefits purposes.  
Therefore, the Court dismissed the appeal of that issue.  
That issue is no longer before the Board.

In August 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the 
38 U.S.C.A. § 1151 decision.  The joint motion for the vacate 
and remand had argued that remand was required to the Board 
for further development and readjudication of the 
38 U.S.C.A. § 1151 claim since the Board's decision had 
treated the arguments of the appellant, a registered nurse 
whom had participated in the treatment of the veteran, as 
mere speculation that was clearly beyond her competence.  
Accordingly, in this decision also, the Board does not treat 
the appellant's arguments as mere speculation beyond her 
competence.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for gunshot wound of the left forearm; gunshot 
wound of the right thigh with partial paralysis of the 
sciatic nerve and right lower extremity weakness; and a donor 
site bone graft left leg.  The disabilities were rated as 60, 
60, and 10 percent disabling respectively at the time of the 
veteran's death.

2.  The veteran died from metastatic non-small cell carcinoma 
of the lung.  

3.  His service-connected disabilities did not cause the 
veteran's death and played no substantial or material part in 
his death.

4.  Cancer was not manifested during service or within one 
year of service separation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §1310(a) (West 1991); 38 C.F.R. 
§ 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the appellant was notified of RO rating 
decisions, and that she has been provided a statement of the 
case and other correspondence, informing her of the evidence 
necessary to substantiate her claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the July and November 1996 rating decisions, 
the August 1996 statement of the case, the December 1996 and 
September 1998 supplemental statements of the case, and VA 
letters sent to the appellant, including in June 2001, 
informed her of information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain relevant records to substantiate 
her claims.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  VA has 
made reasonable attempts to obtain all relevant records, as 
reflected by the correspondence and evidence of record.  
There are of record service, VA, and private medical records 
relating to her claim, there is of record opinion/examination 
evidence consistent with the VCAA and 38 C.F.R. § 3.326 as 
amended (see 66 Fed. Reg. 45620-45632), and the appellant was 
asked in June 2001 to give releases to enable VA to obtain 
medical records from each of the doctors whom treated the 
veteran before his death and in an October 2001 contact, her 
attorney responded that there was no additional evidence to 
submit.  The appellant has been advised as recently as March 
2002 that she has the right to submit additional evidence.

The Board finds that VA has complied with 38 C.F.R. § 3.103, 
38 C.F.R. §§ 3.159 and 3.326 as amended [see 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001)], and the duty to assist and the 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, its current development and 
adjudication of the appellant's claim is consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326.  
VA's duties have been fulfilled.  As the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample process to provide evidence and argument 
in support of her claim.  In short, the Board finds that the 
appellant has been given adequate notice of the need to 
submit evidence or argument and that she is not prejudiced by 
this decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Background

The appellant does not claim that the veteran developed 
cancer in service or within one year of separation, and such 
is not shown by the evidence.  Rather, she claims essentially 
that his service-connected disabilities caused or contributed 
substantially and/or materially to his death by masking the 
symptoms of cancer or by creating immobility which impaired 
his chances of receiving effective cancer treatment.  See her 
VA Form 9, her August 1998 hearing testimony, the death 
certificate, and Dr. Hart's December 1999 statement.

The Board notes that metastatic non-small cell carcinoma was 
first diagnosed in August 1994 by private physicians.  At 
that time, it was found in the veteran's sacrum and its 
primary site was unknown but suspected to be the lung after a 
CT Scan of the chest revealed a three centimeter spiculated 
mass abutting the veteran's pleura.  See Daniel Dosoretz, 
M.D.'s August 8, 1994 consultation report.  

The veteran's death certificate indicates that he was 76 
years old when he died at his residence in June 1996 from 
metastatic non-small cell lung carcinoma, and that an other 
significant condition contributing to his death but not 
resulting in the underlying cause was "immobility due to war 
injuries."  It was signed by Lowell Hart, M.D., a private 
physician who treated the veteran prior to his death and who 
is in a medical practice involving hematology and oncology.

At the time of the veteran's death, service connection was in 
effect for gunshot wound of the left forearm; gunshot wound 
of the right thigh with partial paralysis of the sciatic 
nerve and right lower extremity weakness; and a donor site 
bone graft left leg.  The disabilities were rated as 60, 60, 
and 10 percent disabling respectively at the time of the 
veteran's death.  Over the years, the disability ratings for 
the second and third disabilities mentioned above had been 
increased from 40 to 60 percent and from zero to 10 percent 
disabling, respectively.

The veteran had complained to John C. Kagan, M.D. in April 
1988 of right sciatica.  H. Lowell, M.D. performed on the 
veteran a right L4-5 semihemilaminectomy, foraminotomy and 
partial medial facetectomy and a similar procedure on the 
right at L5-S1 in May 1988 for intractable back and right leg 
pain.  

An April 1990 letter from Paul M. Driscoll, M.D., a 
neurologist, indicates that he examined the veteran and that 
the veteran had an antalgic gait and that he felt that the 
veteran had multiple pains related to prior war injuries and 
subsequent surgical injuries.  

On VA orthopedic consultation in August 1990, the veteran 
complained that both of his legs had been giving him fits 
ever since gunshot wounds in 1945.

A September 1991 letter from Dr. Driscoll indicates that the 
veteran again had an antalgic gait and that the impression 
was multiple polyneuropathies (with neuropathic pain) and 
orthopedic injuries due to World War II injuries.  

A January 1993 VA medical record indicates that lab work was 
obtained from the veteran.  

A February 1993 VA medical record indicates that the veteran 
reported that he had an appointment in the medical clinic.  
His blood pressure and weight were obtained, and he was 
referred to a physician, Dr. G., who wrote in the symptoms 
section that the veteran reported the 'same old stuff'.  
Clinically, the veteran's right leg hurt.  Lab results from 
January 1993 were reviewed, and a chest X-ray was ordered.

A February 1993 VA chest X-ray report indicates that there 
was a calcified granuloma in the veteran's left upper lobe.  
No other pulmonary abnormalities were reported.

The veteran had a VA examination of his muscles in March 
1993.  His complaints included pain in his right thigh, with 
pain radiating to the right buttock and right upper back.  
After examination, the diagnoses were right foot drop due to 
sciatic nerve injury, and peripheral nerve deficits in the 
left pretibial area.  

A July 11, 1994 VA medical record indicates that the veteran 
was seeking treatment for increased pain in his left lower 
proximal extremity, and for low grade fevers which he was 
having every evening.  The examiner observed his weight and 
temperature, which were 178 pounds and 100 degrees 
Fahrenheit, respectively.  VA physician Dr. K. then saw the 
veteran, noted that he complained of a slight cough, and that 
he denied sore throat, ear ache, diarrhea, and other 
symptoms.  He also noted that the veteran stated that his 
legs hurt and reported nocturia three times per night.  
Clinically, the veteran had no increased heat in his left arm 
or right thigh, and he had no draining wounds from the bones 
in his arm or leg.  A complete blood count, urine study, and 
panels I & II were ordered and they were normal.  A chest X-
ray was negative.  The veteran was prescribed Amantadine and 
Motrin.

An August 3, 1994 Lee Memorial Hospital report from Edward W. 
Salko, D.O. indicates that the veteran had been admitted that 
day with severe left leg pain in the sciatic nerve 
distribution, and that the pain had started three to four 
weeks beforehand.  Initially, he had been seen by Dr. Kagan 
on July 19, 1994.  At that time, he had associated low grade 
temperatures and a mild cough.  He had continued to have low 
grade temperatures, chills, and night sweats, and he had lost 
about ten to twelve pounds.  The veteran described the pain 
as a burning numb feeling radiating from the left posterior 
thigh through the left popliteal fossa and into the left calf 
and ankle.  He denied injury or trauma and indicated that his 
pain had increased in intensity.  He presented to the office 
in severe distress and he reported that he had been barely 
able to gain relief with oral Tylox and had become anorectic 
and was having difficulty ambulating.  He had seen Dr. 
Driscoll and had been given a short course of Prednisone 
which improved his symptoms, but the symptoms' intensity had 
then returned with increasing intensity.  After physical 
examination which included notation that neurologically, the 
veteran's gait was markedly disturbed because of pain, the 
clinical impressions were left leg radiculopathy, rule out 
sciatica; rule out recurrent herniated disc; rule out 
compression fracture; rule out occult malignancy; rule out 
acute rheumatoid disease; and rule out multiple myeloma.

An August 4, 1994 consultation report from Dr. Tipton, a 
private neurologist, describes the veteran as "unfortunate" 
and indicates that the veteran had been admitted recently 
with extreme pain through the left posterior distal thigh and 
left calf.  The pain had tended to worsen when he bore weight 
on the leg.  He had had lumbar disc surgery performed by Dr. 
Lowell about nine years beforehand and had been doing well 
except for some right leg pain, until recently when his left 
leg began to ache and bother him.  He denied any sphincter 
difficulties and stated that Dr. Castellanos about four 
months ago had done a thorough evaluation with PSA and found 
no evidence of prostate cancer, etc.  The veteran had lost 
weight, had felt bad, had run low grade fevers, and had this 
severe pain for about three to four weeks, however.  It had 
reached the point now where he had not been able to tolerate 
the pain, necessitating inpatient narcotics for pain relief.  

Dr. Tipton examined the veteran and reviewed all of his films 
and had especially referenced the MRI of the veteran's 
lumbosacral spine.  He had reviewed it earlier that day with 
Dr. 'Negin' and felt that there was clear evidence for an 
infiltrative process in the marrow space of the veteran's 
left sacrum and adjacent iliac bone.  It was suspected that 
it could involve some of the lumbosacral rootlets and it 
needed to be biopsied.  Also, a bone scan looked "very hot" 
in the sacral area and in the adjacent ileum on the left side 
as well.  

An August 4, 1994 consultation report from M. Jugan, D.O. 
states that from an orthopedic standpoint, the veteran was 
suffering from degenerative joint disease of his hips and 
knees.  However, this was not a contributing factor to his 
left leg pain.  As was known, the veteran had been seen in 
the office by Dr. Kagan on July 21, 1994 with left leg pain, 
a fever, and a cough.  He was referred to Dr. Salko for 
evaluation of the cough and temperature.  "A bone scan and 
MRI had been ordered at that point in time but were put on 
hold by Dr. Carlin and Dr. Driscoll."  The veteran did 
improve with oral Cortisone after ten days.  However, he did 
have persistence of left leg pain for the last three to four 
weeks, with gradual onset.  He was admitted to the hospital.  
Bone scan, MRI, and plain films of the lumbar spine were 
ordered.  The MRI revealed abnormal marrow signal on the left 
sacrum associated with a soft tissue mass which was highly 
suspicious for metastatic disease.  The impression was left 
leg sciatica possibly secondary to compression from left 
sacral mass.  This was being evaluated by the neurosurgeons 
at this point in time.  

An August 7, 1994 consultation report from Dr. Hart states 
that the veteran had been admitted with severe pain in his 
left thigh and calf through the emergency room earlier that 
week.  It was noted that he had had quite severe pain on 
admission, and that his chest X-ray was without evidence of 
obvious abnormalities.  The results of a bone scan were 
considered also.  Because of the severe pain, an MRI of the 
lumbar spine was obtained, and this showed a diffuse abnormal 
marrow signal in the left sacral ala with an associated soft 
tissue mass projecting anteriorly, suspicious for metastatic 
disease.  A CT-directed needle biopsy of the sacrum revealed 
a poorly differentiated non-small cell epithelioid neoplasm.  
The differential was felt to be possibly a poorly 
differentiated carcinoma verses a melanoma.  Immunoperoxidase 
studies were now pending.  The veteran had a high 
sedimentation rate and mild anemia, and low total protein and 
albumin.  The veteran advised Dr. Hart that his weight had 
been slightly down, by about ten pounds, in the past few 
weeks, and that he also had had some low grade temperatures 
with some chills and occasional night sweats.  The impression 
was of a 74 year old male with metastatic poorly 
differentiated neoplasm to the sacral area, leading to severe 
pain.  

Dr. Hart stated that the veteran would most likely need 
radiation therapy to the sacral area which was causing him 
quite a bit of pain.  Obviously, there might be a need to 
consider other treatment such as chemotherapy if widespread 
metastatic disease was found elsewhere, but if all other 
sites were negative, then Dr. Hart would simply proceed with 
palliative radiation to the region that was symptomatic.  He 
stated that obviously the prognosis for any type of 
disseminated neoplasm to bone was not good, and would not 
change whether this was a melanoma or a poorly differentiated 
carcinoma.  Dr. Hart then stated:  "The focus of the 
treatment should be on palliation of pain, and we'll try to 
extend the patient's life if at all possible."  

An August 8, 1994 consultation report from Daniel Dosoretz, 
M.D. describes the veteran as an unfortunate 74 year old man 
who had been admitted to the hospital with significant left 
thigh and calf pain after having complained of pain in his 
left lower extremity since July.  He had initially been 
treated with steroids with some improvement.  However, the 
pain persisted and actually increased.  A chest X-ray was 
normal.  The veteran was admitted because of the severity of 
his pain.  

During his admission, Dr. Dosoretz reported, an MRI of the 
veteran's lumbar spine and sacrum was done, and there was a 
diffusely abnormal marrow signal in the left sacral ala with 
an associated soft tissue mass projecting anteriorly.  A bone 
scan showed some decreased tracer accumulation in the left 
iliac area but no other areas of abnormality.  The veteran 
underwent a CT-guided needle biopsy of that large mass, the 
analysis of which revealed poorly differentiated non-small 
cell epithelial neoplasm.  Dr. Dosoretz felt that it was a 
metastatic poorly differentiated non-small cell epithelial 
neoplasm.  A CT scan of the chest revealed a three centimeter 
spiculated mass abutting the pleura.  

Dr. Dosoretz stated that with the diagnosis of a non-small 
cell malignancy and negative electrophoresis, and a normal 
PSA, they were asked to see the veteran for consideration of 
radiation therapy for palliation of his symptoms.  Dr. 
Dosoretz noted that the veteran had admitted to a ten pound 
weight loss and some increase in his temperature with a low 
grade temperature with some chills and occasional night 
sweats.  Clinically, the veteran was pale and he had a 
difficult time stretching his left leg compared to his right.  
Dr. Dosoretz could feel no pre-sacral mass at the reach of 
his finger.  The diagnoses were metastatic carcinoma 
involving the sacrum, and severe pain due to compression of 
the sciatic nerve; lesion involving the right lung, suspected 
to be the primary; and gunshot wound World War II.  

Dr. Dosoretz noted that the veteran presented with a large 
destructive lesion involving the sacrum and pressing directly 
on the sciatic nerve.  Having ruled out treatable diseases 
like prostate cancer and multiple myeloma or lymphoma, he 
felt that whether the tumor originated from the lung or from 
some other site was somewhat irrelevant.  He stated that 
there is no effective treatment once a metastatic carcinoma 
(except for the ones he had mentioned before and except for 
small cell carcinoma) has been ruled out.  Given that this 
was not a small cell malignancy, and given that this was not 
prostatic cancer or multiple myeloma, the best course of 
action at this point in time was to proceed with immediate 
radiation therapy.  Dr. Dosoretz had talked to Dr. Hart and 
since the patient had a lesion in the lung, platinum 
chemotherapy might be considered later on.  The rationale of 
palliative treatment was explained to both the veteran and 
his wife.  Dr. Dosoretz also told them that they looked and 
worked the veteran up thoroughly, and that there was no other 
obvious evidence of disease.  The veteran was advised that 
they could obtain a CT scan of his brain, to see if his brain 
was involved at that point.  However, he was also told, it 
would make no significant difference in his outcome.

In an August 1994 statement to the Board, the veteran stated 
that in March of 1994, he had had an appointment with Dr. 
Driscoll to start physical therapy for weakness in his legs.  
He went to physical therapy once a week for three months but 
did not see an improvement.  He complained of increased 
weakness in the left leg and on July 11, 1994 he saw a VA 
physician.  He was running a low grade fever every day, and 
he was also having night sweats.  The VA physician ordered a 
chest X-ray, complete blood count, and leg X-rays and said 
they were all normal.  Also, his hematocrit was 37.4, his 
hemoglobin was 12.2, his platelet count was 413, and X-rays 
were supposedly all normal.  On July 19, 1994, the veteran 
went to see Dr. Kagan, an orthopedic surgeon, as he was in 
severe pain.  Dr. Kagan thought he had a nerve problem and 
suggested he return to the neurologist.  

The veteran further reported in his August 1994 statement 
that Dr. Driscoll was on vacation when he tried to get an 
appointment with him, so he was examined by Dr. Lane Carlin 
of the same office.  The veteran had excruciating pain which 
Dr. Carlin thought was from a pinched nerve.  He was put on 
Prednisone decreasing doses, Tylox for pain, and ten days of 
bed rest.  In ten days, he was worse.  On August 2, 1994, the 
veteran went to see Dr. Salko.  The next day, Dr. Salko 
admitted the veteran to Lee Memorial Hospital for a bone scan 
and magnetic resonance imaging (MRI).  He was given Demerol, 
as well as Phenergan intramuscularly, as he could not 
tolerate the pain behind his left knee, down his calf, over 
his instep, and into the ends of his toes.  He was discharged 
from Lee Memorial Hospital on August 9, 1994 after many CAT 
Scans, with a diagnosis of adenocarcinoma of his sacrum, with 
the primary source being a two-centimeter lesion in his right 
uppermost lung area.  

In August 1994, Edward W. Salko, Jr., D.O. wrote VA a letter 
indicating that the veteran had been hospitalized from August 
3 through August 9, 1994 with a poorly differentiated non-
small cell cancer of the lung which was metastatic to the 
sacrum, and that he was totally disabled with this illness.  
Furthermore, he was totally disabled regarding his multiple 
polyneuropathies.  

A September 1994 letter from Dr. Dosoretz indicates that the 
veteran had a lesion of his sacrum, that he was a war veteran 
with significant injuries related to his war experience, and 
that he was 100 percent disabled now.  Dr. Dosoretz requested 
that the veteran's complaint be reviewed.  

An October 1994 letter from Dr. Hart indicates that the 
veteran had metastatic non-small cell lung carcinoma and that 
he was presently on palliative chemotherapy.  Due to the 
effects of his cancer and chemotherapy, the veteran should be 
considered 100 percent disabled.  He was also receiving 
intensive radiation therapy for his cancer.  

The veteran died in June 1996.  In the death certificate 
(under Part I), Dr. Hart indicated that the immediate cause 
of the veteran's death was metastatic non-small cell lung 
carcinoma.  Dr. Hart further indicated that an other 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause given in Part I was 
"immobility due to war injuries."

The appellant had a hearing at the RO in August 1998.  She 
stated that she was a registered nurse for 50 years and that 
she had worked on the surgery and paraplegic floors and that 
she then went into private nursing.  The appellant asserted 
that the veteran died of cancer that had not been diagnosed 
properly because VA had thought that the veteran's severe 
pain was due to his war injuries.  She stated that when the 
veteran was not getting the answers he needed from VA, he 
went to see a private physician, and then within two days of 
going to that private physician, his cancer was found.

The appellant further testified that the veteran went to VA 
in February 1993 because he was seeking treatment for 
excruciating pains in his left leg.  However, VA did not do 
anything to narrow down why her husband was having such 
severe pain in his left leg.  She further stated that VA had 
mismanaged the veteran's health care.  He had had a chest X-
ray in 1993, and at that time, VA health care providers put 
down that nothing was revealed, yet private physicians told 
her when they diagnosed the veteran with cancer that it had 
been there for at least a year.  Also, VA X-rayed the veteran 
again in 1994 and found no cancer.  She stated that VA should 
have done more tests to find cancer.  The appellant stated 
that at the time the cancer was found, it was in stage four, 
which would not have allowed the veteran to undergo surgery, 
and that surgery would have resulted in the veteran going 
into remission.  As for masking, she stated that up until the 
day the veteran went to Dr. Salko, the veteran's right leg 
was more affected.  By the time they had shopped around for a 
physician, the pain was excruciating, and the veteran was 
admitted to the hospital the next day.  

In November 1999, the Board requested that Dr. Hart review 
the veteran's death certificate and to ask him to 
substantiate his finding in it that "immobility due to war 
injuries" was an other significant condition contributing to 
the veteran's death but not resulting in the underlying cause 
given.  He was asked to substantiate his determination with 
medical principles and to state specifically how immobility 
due to war injuries contributed to the veteran's death.

In December 1999, Dr. Hart stated that he was not able to go 
any further than the statement that was made on the death 
certificate, that the veteran's immobility was a significant 
condition which did not directly lead to his death.  He 
stated that certainly cancer treatment is much more difficult 
in patients who are immobile, and who had a poor performance 
status.  Standard medical textbooks do relate, he reported, 
that the performance status of the patient relates directly 
to survival of patients receiving chemotherapy and radiation 
therapy for advanced lung cancer.  Dr. Hart felt, in the 
veteran's care, that his performance status was less than 
optimal, and this certainly was due significantly to his 
injuries.  Dr. Hart went on to state that any standard 
textbook of oncology can confirm that the performance status 
of a patient has an immediate and profound effect on a 
patient's chances of survival in response to chemotherapy.  
Therefore, Dr. Hart's feeling was that the poor performance 
status of the veteran had a direct negative effect on him, 
and thus contributed indirectly to his death.

A January 2000 letter from Dr. Kagan indicates that the 
veteran had severe trauma affecting his ability to ambulate 
following his war injuries.  

In August 2000, VA's Secretary stipulated that under the 
facts here, the appellant's situation is more analogous to 
the situation existing in Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996), than the situation which was present in Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

A March 2001 letter from William E. Jones, M.D., a physician 
of internal medicine, states that he thoroughly reviewed the 
veteran's VA claims file, including its service and post 
service medical records of the veteran.  In his opinion, the 
veteran's diagnosis of non-small cell lung cancer "could 
have as likely as not been found earlier than August of 1994 
if more aggressive exploration of the cause of his severe 
pain of both legs had been done."  He stated that VA 
outpatient treatment reports from 1993 document severe 
bilateral lower extremity pain that was not fully 
investigated, but rather, dismissed as "same old stuff" 
implying his pain was a result of shrapnel and gunshot wounds 
from 50 years earlier. 

A February 2002 VHA request indicates that an expert examiner 
was to review the veteran's claims folder and provide an 
opinion with reasons as to whether it was as likely as not 
that additional disability and/or death resulted from the 
failure to provide the earlier diagnosis and treatment.

A February 2002 VA respiratory disease opinion report 
indicates that the opining examiner was familiar with the 
nature of the request and that he had reviewed the claims 
folder.  As stated in the record, the examiner reported, the 
veteran died from metastatic lung cancer.  When he presented 
in 1993 complaining of pain in his legs, a chest X-ray 
revealed a calcified granuloma of the left upper lobe, and no 
other abnormalities in the left upper lobe.  The examiner 
opined that the veteran had been treated for chronic pain at 
that time in an appropriate fashion.  Subsequently, in July 
1994, the veteran was noted to have increasing pain and was 
found to have metastatic carcinoma which was causing his 
pain.  He noted that when the veteran did present in 1993, 
the chart stated that he had constant pain rather than a 
worsening of pain.

Pertinent law and regulations

When a veteran dies from a service-connected disability, the 
Secretary shall pay dependency and indemnity compensation to 
such veteran's surviving spouse.  38 U.S.C.A. § 1310 (West 
1991).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2001); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

38 C.F.R. § 3.312

    (a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death. (1) Contributory cause 
of death is inherently one not related to the principal 
cause. In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.    
(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was 
of itself of a progressive or debilitating nature.

Analysis

The appellant asserts that the veteran's service-connected 
disabilities masked the symptoms of his cancer, and that 
because they did, his cancer was not discovered sooner and he 
died.  She thus feels that service connection for the cause 
of the veteran's death is warranted pursuant to 
38 U.S.C.A. § 1310(a) and 38 C.F.R. § 3.310.  

However, the evidence does not show that the 
service-connected injuries caused the veteran's cancer or 
made it worse.  Allen v. Brown, 7 Vet. App. 439 (1995).  As 
such, service connection for the cause of the veteran's death 
is not warranted under a secondary causation theory.  
38 C.F.R. § 3.310(a).  The theory of masking, even if 
correct, does not establish a relationship between a service 
connected disability and the cause of death, rather, that 
appears to be an argument under the provisions of 38 U.S.C.A. 
§ 1151.

The next matter to be resolved is whether the veteran's 
service-connected disabilities substantially or materially 
contributed to the veteran's death.

First to be considered is whether the opinions of Dr. Hart 
which are contained in the veteran's death certificate and a 
letter Dr. Hart wrote in December 1999 -- that the veteran's 
service-connected war related injuries were a significant 
condition contributing to his death -- should result in an 
allowance of the claim.  Clearly they are positive evidence 
and if unrebutted by a preponderance of the evidence, warrant 
an allowance of the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

When Dr. Hart was asked to justify his opinion in November 
1999, he indicated that the veteran had a poor performance 
status when he received chemotherapy and radiation therapy, 
and that standard medical textbooks indicate that poor 
performance statuses of patients receiving chemotherapy and 
radiation therapy for advanced lung cancer directly related 
to their survival.

However, the veteran had a non small cell carcinoma which had 
metastasized to bone, and Dr. Dosoretz in his August 8, 1994 
consultation report was indicating that it was untreatable.  
Moreover, even Dr. Hart in his August 7, 1994 medical report, 
before he knew it was a non-small cell carcinoma, stated that 
obviously the prognosis for any type of disseminated neoplasm 
to bone was not good, and that the focus of their treatment 
was to be on palliation of pain, not on cure.  Telling is his 
statement at that time that they would try to extend the 
veteran's life "if at all possible".  It is clear from the 
context of his report, and the others, that it was being said 
that the veteran had a form of cancer which, since it had 
spread to bone, was untreatable and was going to cause him to 
die regardless of other factors, and that the chemotherapy 
and radiation therapy was for palliation, not in an attempt 
to prevent the veteran from dying.

Dr. Dosoretz in August 1994 indicated that there was no 
effective treatment for non-small cell carcinoma which has 
metastasized to bone, and Dr. Hart in August 1994 indicated 
that the prognosis for any type of neoplasm which had spread 
to bone, much less non-small cell carcinoma, was not good.  
The fact that Dr. Hart stated that they were going to "try 
to extend" the veteran's life "if at all possible" 
signifies that they perceived that the veteran's non-small 
cell carcinoma was going to terminate his life.  
Cumulatively, their opinions are to the effect that the 
veteran had a fatal disease process regardless of treatment.  

The evidence indicates that the veteran's cancer was 
incurable and that it was expected to take his life virtually 
regardless of treatment and regardless of his 
service-connected disabilities.

Based on all the evidence of record, the Board must conclude 
that the veteran had a fatal disease process, cancer.  This 
was the determination of the veteran's doctors and is noted 
as such on the death certificate.  Regulations establish that 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  The clarifying statement of Dr. Hart 
establishes that under circumstances, performance status has 
an effect on chances of survival.  The Board accepts this 
general statement of Dr. Hart.  However, this general 
statement must be compared with the specifics of this case.  
The treatment provided to the veteran was not given in an 
attempt to establish survival.  Rather, the overwhelming 
evidence establishes that treatment was palliative.  The most 
probative evidence establishes that the veteran had a fatal 
disease process and that although service connected disease 
or injury existed, the service-connected disabilities did not 
contribute substantially or materially to death.  The 
veteran's own doctors establish that the primary cause of 
death was overwhelming, irrespective of coexisting conditions 
and that a service connected condition did not have a 
material influence or accelerate death.  As such, service 
connection for the cause of the veteran's death is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

